Title: From Alexander Hamilton to Jeremiah Olney, 11 April 1791
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury DepartmentApril 11th. 1791
Sir
In answer to your letter of the 27th. of December I have to observe, that under the existing laws, I consider it as indispensible to an entry at any customhouse, that the vessel be actually within the district appertaining to it. The question has occurred in the port of Philadelphia, where cases of the nature you mention, frequently happen.
The legislature at a late stage of their session directed me to consider and make report upon the compensations and emoluments of the officers of the customs. It was my wish to have done it, but the difficulty of making amidst so many other pressing objects a proper arrangement, and the shortness of the Session put it out of my power to form a satisfactory report. This business will however receive due attention the next Session, and I recommend to you not to think of a resignation till you have seen the issue of it.
In regard to the small articles mentioned in your letter of the 17th. January, the law does not contemplate the exemption of any dutiable goods, except sea stores and certain articles belonging to emigrants, and it will be most proper that you adhere to those two exemptions and make no other.
The deduction of 7½ per Cent from a Captain’s or owner’s account in lieu of due measurement is not a legal mode of ascertaining the duty on goods imported. Due examination into the case will be immediately made. In all cases of goods to be gauged, weighed, measured &c. to ascertain the duties no other mode can be legally adopted.
I am, Sir,   Your obedt. servant
A Hamilton
Jerh. Olney Esqr.Collector Providence
